Case 4:20-cv-11413-MFL-KGA ECF No. 44, PageID.578 Filed 02/05/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRUCE PARKER,

      Plaintiff,                                  Case No. 20-cv-11413
                                                  Hon. Matthew F. Leitman
v.

HEIDI E. WASHINGTON, et al.,

     Defendants.
__________________________________________________________________/

                   ORDER DENYING PLAINTIFF’S MOTION
                    FOR INJUNCTIVE RELIEF (ECF No. 43)

      Plaintiff Bruce Parker is a state inmate in the custody of the Michigan

Department of Corrections (the “MDOC”). He is imprisoned at the Macomb

Correctional Facility (the “MCF”) in Lenox Township, Michigan. In this action,

Parker alleges that due to the deliberate indifference of several employees of the

MDOC and the MCF, he was infected with COVID-19. (See Compl., ECF No. 1.)

He further alleges that the MCF is not enforcing appropriate social distancing

policies and is not providing its inmates a way to sufficiently protect themselves

from the COVID-19 virus. (See id.)




                                        1
Case 4:20-cv-11413-MFL-KGA ECF No. 44, PageID.579 Filed 02/05/21 Page 2 of 4




      On January 13, 2021, Parker filed a motion for injunctive relief. (See Mot.,

ECF No. 43.1) In the motion, Parker claims that “Defendants and/or their agents”

have interfered with his (1) “incoming U.S. mail” and (2) J-Pay prison email

messages. (Id., PageID.574.)       He asks the Court to enter an order requiring

Defendants to “cease and desist in improperly rejecting [his] U.S. mail or J-Pay

email messages.” (Id.)

      Parker has not established that he is entitled to injunctive relief. Parker’s

motion consists of a single page, and he has not shown – or even attempted to show

– that he has satisfied any of the relevant injunctive factors. See S. Glazer’s Distribs.

of Ohio v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017) (listing

factors). Moreover, Parker’s current motion is not related in way to the claims he

brings in his Complaint. As described above, in Parker’s Complaint, he seeks relief

arising out of the MDOC’s and MCF’s alleged failure to protect inmates from

COVID-19. But this motion has nothing to do with COVID-19. It is related to the

alleged interference with his prison mail and email.           While “[a] preliminary

injunction is always appropriate to grant intermediate relief of the same character as

that which may be granted finally,” an injunction should not be issued when “it deals

with a matter lying wholly outside the issues in the suit.” De Beers Consolidated


1
 Parked mailed his injunction motion to the Court on January 13, 2021. (See Mot.,
ECF No. 43, PageID.577.) However, the Court did not receive and docket the
motion until February 2, 2021. (See Dkt.)

                                           2
Case 4:20-cv-11413-MFL-KGA ECF No. 44, PageID.580 Filed 02/05/21 Page 3 of 4




Mines v. United States, 325 U.S. 212, 220 (1945). As the United States Court of

Appeals for the Eighth Circuit explained when affirming the denial of a motion for

preliminary injunction that was unrelated to claims brought in a prisoner’s

complaint:

             A court issues a preliminary injunction in a lawsuit to
             preserve the status quo and prevent irreparable harm until
             the court has an opportunity to rule on the lawsuit’s merits.
             Thus, a party moving for a preliminary injunction must
             necessarily establish a relationship between the injury
             claimed in the party’s motion and the conduct asserted in
             the complaint. It is self-evident that [Plaintiff’s] motion for
             temporary relief has nothing to do with preserving the
             district court’s decision-making power over the merits of
             [Plaintiff’s] 42 U.S.C. § 1983 lawsuit. To the contrary,
             [Plaintiff’s] motion is based on new assertions of
             mistreatment that are entirely different from the claim
             raised and the relief requested in his inadequate medical
             treatment lawsuit. Although these new assertions might
             support additional claims against the same prison officials,
             they      cannot      provide      the      basis     for     a
             preliminary injunction in this lawsuit. Thus, the district
             court correctly ruled as a matter of law that [Plaintiff] was
             not entitled to a preliminary injunction.

Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994) (internal citations omitted).

See also Christian v. Mich. Dep’t of Corr., 2013 WL 607783, at *3 (E.D. Mich. Jan.

28, 2013) (recommending denial of preliminary injunction motion where claims in

motion had “nothing to do with the Eighth Amendment claims at issue” in plaintiff’s

complaint), report and recommendation adopted at 2013 WL 607779 (E.D. Mich.

Feb. 19, 2013); Harris v. Curtin, 2008 WL 623829, at *4 (W.D. Mich. Mar. 4, 2008)



                                           3
Case 4:20-cv-11413-MFL-KGA ECF No. 44, PageID.581 Filed 02/05/21 Page 4 of 4




(denying plaintiff’s motion for preliminary injunction where subject of the motion

had “nothing to do with [the plaintiff’s] excessive force or improper transfer claims”

raised in the plaintiff’s complaint).

      For all of these reasons, Parker’s motion for injunctive relief (ECF No. 43) is

DENIED.


                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: February 5, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 5, 2021, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          4
